METHOD AND A SYSTEM FOR PRODUCING A COMPONENT OR SEMIFINISHED PRODUCT WITH A FIBRE-REINFORCED FOAM CORE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on September 23, 2022 is acknowledged.  Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 23, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“coating device” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenthal (US 3,030,256).
Regarding claim 1, Rosenthal teaches a method for producing a component or semifinished product (panel 30) with a fibre-reinforced foam core (Fig. 1-3; col. 1, LL. 8-11; col. 2, LL. 54-59), comprising: supplying a flat or three-dimensionally curved/shaped foam core 34 having a first main surface (the lower surface in the drawings) and an opposite, second main surface (the upper surface in the drawings); positioning at least one needle at the first main surface of the foam core; piercing the foam core 34 with the needle 46, with the result that a needle tip (hook end 48) penetrates through the first main surface into the foam core 34 and then through the second main surface (Fig. 4; col. 3, LL. 43-45); hooking a reinforcing fibre (group or bundle 36 of fiberglass yarn or rovings) into the needle tip 48 (Fig. 4; col. 3, LL. 40-45); pulling the needle 46 back, with the result that the reinforcing fibre 36 is pulled through the foam core 34 (Fig. 4-7; col. 3, LL. 46-52); and coating the reinforcing fibre 36 with a liquid or powdered resin (e.g., epoxy resin from spray nozzles 64) while the needle 46 is being pulled back (Fig. 11; col. 4, LL. 5-22).
Regarding claim 8, the method further comprises arranging at least one covering layer (outer layers or skins 32) on at least one of the first main surface and the second main surface to form a first preform (Fig. 1, 3; col. 2, LL. 57-65).

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal as applied to claims 1 and 8 above, and further in view of Johnson et al. (US 2002/0153084).
Regarding claim 2, Rosenthal teaches that coating of the reinforcing fibre 36 is carried out by a coating device (spray nozzles 64), but does not specifically teach the use of a needle plate.  However, it is known in the art of producing fiber-reinforced foam sandwich panels like that of Rosenthal to provide needle plates between which the panel is supported and guided, having needle holes through which a needle penetrates to draw the reinforcing fiber into the panel’s foam core, as evidenced by Johnson et al. (Abstract; Fig. 1-6; [0025-0030, 0033]).  It would have been obvious to one of ordinary skill in the art to similarly provide a needle plate in the method of Rosenthal, through a needle hole of which the needle 46 penetrates and in which the coating device 64 is provided, in order to support and guide the foam core 34 and to apply the reinforcing fibre 36 precisely in the locations desired by orienting these with the needle hole.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal as applied to claims 1 and 8 above.
Regarding claim 3, Rosenthal does not describe precisely when the coating of the reinforcing fibre 36 begins and ends.  However, it would have been obvious to one of ordinary skill in the art to begin the coating as soon as the reinforcing fibre 36 is in the process of entering the foam core 34, and to end the coating as soon as the reinforcing fibre 36 has been pulled completely into the foam core 34, in order to prevent the epoxy resin from curing prematurely and to avoid over-applying the resin.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endres et al. (US 2017/0320290) and Roth (US 2008/0226876) teach methods considered relevant to the claimed invention.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-7 would be allowable because the prior art does not suggest the claimed method for producing a component or semifinished product with a fibre-reinforced foam core, wherein the coating device has a roll arrangement, through which the reinforcing fibre is passed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745